      Case: 1:20-cv-06161 Document #: 30 Filed: 04/30/21 Page 1 of 2 PageID #:258



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


MIKE ANDERSON CHEVROLET OF                      )
CHICAGO, LLC,                                   )
                                                            Case No. 1:20-cv-06161
                                                )
                   Plaintiff,                   )
                                                            Judge Franklin U. Valderrama
                                                )
       vs.                                      )
                                                            Magistrate Judge Sunil R. Harjani
                                                )
QBE INSURANCE CORPORATION,                      )
                                                )
                  Defendant.                    )


                        JOINT DEPOSITION SCHEDULING REPORT


       Pursuant to the Court’s April 19, 2021 Minute Order, the Parties submit this joint deposition

scheduling report listing all deponents with confirmed deposition dates:

       1. Judy Arnold (Plaintiff’s Rule 30(b)(6) witness): July 21, 2021, at 10:00 A.M.

       2. Mike Anderson (Plaintiff’s Rule 30(b)(6) witness): July 22, 2021, at 10:00 A.M.

       Plaintiff’s Counsel has issued deposition subpoenas for Jason Kolodzinski, Jennifer Cornfield

(J&N Marketing), and Christopher Chudzik (TKC Entertainment). All three individuals are

represented by counsel and Plaintiff’s Counsel is in the process of confirming deposition dates with

their respective attorneys and with Defense Counsel. No other deposition notices or subpoenas have

been issued.

       Status hearing is presently set for August 11, 2021 at 9:15 a.m. by telephone, and the fact

discovery deadline is September 17, 2021.
       Case: 1:20-cv-06161 Document #: 30 Filed: 04/30/21 Page 2 of 2 PageID #:259



Dated: April 30, 2021



 MIKE ANDERSON CHEVROLET                        QBE INSURANCE CORPORATION
 OF CHICAGO, LLC

 /s/ Eric F. Quandt                             /s/ Jean Y. Liu
         One of Its Attorneys                           One of Its Attorneys

 Eric F. Quandt                                 Stefan R. Dandelles
 Theodore L. Banks                              Jean Y. Liu
 Scharf Banks Marmor LLC                        Kaufman Dolowich & Voluck, LLP
 333 West Wacker Drive                          135 South LaSalle Street
 Suite 450                                      Suite 2100
 Chicago, IL 60606                              Chicago, IL 60603
 (312) 726-6000                                 (312) 646-6742
 equandt@scharfbanks.com                        sdandelles@kdvlaw.com
 tbanks@scharfbanks.com                         jliu@kdvlaw.com


4842-8860-0807, v. 1




                                            2
